Citation Nr: 1217388	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-12 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed arthritis in multiple joints.

2.  Entitlement to service connection for a claimed disability involving the teeth and gums.

3.  Entitlement to service connection for claimed diverticulitis.

4.  Entitlement to a compensable evaluation for the service-connected residuals of a left second toe fracture.

5.  Entitlement to a compensable evaluation for the service-connected residuals of a right second toe fracture.

6.  Entitlement to an evaluation in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD) with diverticulosis.

7.  Entitlement to an evaluation in excess of 10 percent for the service-connected right wrist carpel tunnel syndrome.

8.  Entitlement to an evaluation in excess of 10 percent for the service-connected left wrist carpel tunnel syndrome.

9.  Entitlement to an effective date prior to May 24, 2005 for the grant of service connect for temporomandibular dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty form August 1979 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2008 rating decisions of the RO.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The issues of service connection for arthritis of multiple joints and an evaluation in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD) with diverticulosis are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a compensable dental condition or one due to combat wounds or other trauma sustained during her extensive active service.

2.  The currently demonstrated diverticulitis is shown as likely as not to be due to the service-connected GERD with diverticulosis.

3.  The service-connected residuals of bilateral second toe fracture is not shown to be manifested by malunion or nonunion of the tarsal or metatarsal bones or related arthritic changes or moderate overall disability of either foot.  

4.  The service-connected bilateral carpal tunnel syndrome is shown to be productive of no more than mild incomplete paralysis of the involved nerve on each side with complaints of hand numbness, pain, weakness and lack of endurance, but negative EMG findings.  

5.  The RO is not shown to have received information or evidence prior to May 24, 2005 that can reasonably be construed as a formal or informal claim of service connection for a jaw disorder, to include TMJ.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes and/or VA outpatient dental treatment are not met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).

2.  By extending the benefit of the doubt to the Veteran, her disability manifested by diverticulitis is caused by the service-connected GERD with diverticulosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011). 

3.  The criteria for the assignment of a compensable evaluation for the service-connected residuals of a left second toe fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a including Diagnostic Codes 5283, 5284 (2011). 

4.  The criteria for the assignment of a compensable evaluation for the service-connected residuals of a right second toe fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a including Diagnostic Codes 5283, 5284 (2011). 

5.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected right upper extremity carpel tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a including Code 8515 (2011).

6.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left upper extremity carpel tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a including Code 8515 (2011).

7.  The claim for effective date earlier than May 24, 2005, the date of claim, for the grant of service connection for TMJ is denied.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

As the March 2008 rating decision on appeal granted service connection for TMJ, and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice obligations do not apply to claims that could not be substantiated through notice and assistance).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id. 

In this case, the necessary SOC was issued in January 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Regarding the claims of service connection and for increased rating, the August 2005, October 2005, March 3006, and April 2007 letters provided the Veteran with notice of VA's duties to notify and assist her in the development of her claims consistent with the law and regulations outlined hereinabove. 

In this regard, these letters informed her of the evidence and information necessary to substantiate her claims, the information required of him to enable VA to obtain evidence in support of her claims, and the assistance that VA would provide to obtain information and evidence in support of her claims. 

Although complete notice was not provided prior to the initial adjudication of these claims, which constitutes a notice timing defect, these matters were readjudicated by a March 2010 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case (SOC) or SSOC, is sufficient to cure a timing defect). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate hers claims.  38 U.S.C.A. § 5103A (West 2002).

All records pertinent to effective date claims are of record.  There is no indication in the record that there is any additional relevant evidence that has not been associated with the claims files.  As the current issues are a legal matter, there is no need to obtain a VA compensation examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002).  Under the circumstances of this case, additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

An examination regarding the claimed dental disability is also not required given the record contains no evidence of dental trauma in service or of any current dental disorders.

The Veteran was afforded VA examinations in connection with the increased rating claims that are adequate for rating the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


II. Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service-connected; and (3) competent evidence of a nexus between the two. 


Analysis

A. Teeth and Gums

The Veteran asserts that she developed teeth and gum problems during her extensive period of active service.  She has not identified any particular tooth or the type of gum problem she is experiencing.  Furthermore, she has not identified any dental treatment or submitted any treatment records in connection with her claim.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

A noncompensable service-connected dental condition will be eligible for postservice VA treatment if it is due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  Service trauma means an injury or wound produced by an external force during the service member's performance of military duties.  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition of service trauma excludes the intended result of proper medical treatment.  Id.  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Effective on February 29, 2012, VA amended its regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments essentially clarify existing regulatory provisions and reflect the respective responsibility of the Veterans Health Administration and the Veterans Benefits Administration  in making determinations that concern eligibility for dental treatment.  See 77 Fed. Reg. 4469 -4471 (Jan. 30, 2012). 

Considering all the evidence, the Board finds that the Veteran does not have a compensable dental disability.  Notably, she has not submitted any competent evidence showing that she suffers from any of the disabilities addressed by the provisions of 38 C.F.R. § 4.150. 

A careful review of the Veteran's service treatment records shows that she was first treated for caries of teeth #19 and 30 in October 1979 and at various times thereafter for other teeth.  

In September 1980, the service treatment records show that her third molars were scheduled for extraction.  

In February 1981, the Veteran was seen for a draining fistula and reports that her tooth was sore to pressure.  She had a history of trauma to the tooth about 4 years earlier, and tooth #9 was avulsed.  The tooth was noted to be in need of a root canal.  

In November 1982, fracture lines were noted on the surfaces of tooth #9.  In June 1983, the endontic tooth #9 was noted to be discolored.  In August 1983, the tooth was failing.  The tooth was eventually extracted and replaced.  See 1985 records.

In October 1989, the Veteran complained of sore gums and teeth sensitivity that was determined to be due to brushing injury to the gingival and slight root abrasion involving several teeth.  In October 1991, the crown on tooth #19 was noted to have come off.  An October 1992 service dental record showed that tooth #30 had had a previous root canal.  

In January 1994, the Veteran reported having sore gums, but this was due to food being caught between her teeth.  In March 1994,the Veteran underwent an incisional biopsy of the lining in the area of tooth #2, but no specific pathologic process was identified.  She continued to have sensitivity in the area, but no cause was found.  See January 1995 records.

In September 1995, the Veteran was noted to have dental hypersensitivity with associated gingival recession.  A February 1997 service dental records showed that tooth #30 had a possible fracture or failing root canal.  The March 1997 diagnosis was that of suppurative periradicular pedoni that was possibly secondary to perforating root fracture.  

The April to December 1997 service dental records show tooth #9 was again removed and replaced with another implant.  In February 1998, the Veteran was noted to have some sensitivity due to have recently bleached her teeth.  In June 1998, tooth #30 was given a new crown.

The Veteran was given a retirement dental examination in April 1999 that noted that her periodontal and caries risks were low.  Her third molars were missing, and tooth #9 was replaced by an implant.  Her routine treatment needs were noted to be for teeth #18, 29 and 31, and tooth #19 was to be monitored for periodic symptoms.

The DD Form 214 indicates that the Veteran was not afforded a complete dental examination within 90 days of her separation.

The Veteran does assert that she suffered dental trauma during active service.  Although military records have noted missing teeth, to have had dental extractions during service is not tantamount to dental trauma, as an extraction in and of itself does not constitute dental trauma.  VAOPGCPREC 5-97 (1997); see Nielson, 607 F.3d 802, 808. 

Although tooth #9 was shown to be missing, it was also replaced during service.  As noted, replaceable missing teeth may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

Aside from TMJ, which is already service-connected, the Veteran is not shown to have any compensable dental condition as set forth in 38 C.F.R. § 4.150.

Accordingly, service connection is not established for compensation purposes for missing or damaged teeth.  

The Board finds that VA compensation benefits for a dental disorder is not payable.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Court has held that a claim for service connection for dental compensation is also a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).

However, the Board finds no basis for the grant of service connection for VA outpatient dental treatment purposes. 

Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161. 

The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  

Since the Veteran does not have a compensable service-connected tooth disability, she does not qualify for Class I treatment.

There is also no indication the Veteran was a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment under 38 C.F.R. § 17.161(d), (e). 

There is no suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  Nor does the record indicated that she has a dental condition that impairs or aggravates a service-connected condition (Class III eligibility) under 38 C.F.R. § 17.161(g) or a service-connected disability rated as 100 percent disabling by the schedular criteria or on the basis of individual unemployability (Class IV eligibility); nor is a Chapter 31 vocational rehabilitation trainee (Class V eligibility) under 38 C.F.R. § 17.161(h), (i).  She is also not receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility) under 38 C.F.R. § 17.161(j).  Therefore, entitlement to service connection for the purposes of outpatient dental treatment is not warranted.

Significantly, one-time dental treatment (Class II) is available for veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).

In this case, the Veteran retired from service in August 1999; therefore, she is potentially eligible for treatment only with a timely filed application.  Such application must have been submitted within a certain time period following her separation.  However, since the record contains no evidence that she applied for such treatment within the prescribed period of time, she does not meet the requirements for a VA dental care on a Class II basis.

A Veteran having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161(c). 

The significance of a finding that a dental condition is due to trauma in service is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  Accordingly, "service trauma" does not include the Veteran's tooth extractions in service.  

For the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56 (2009).

Here, the Veteran does not contend, nor does the record show, that she experienced any combat wounds or other service trauma during her service.  

Accordingly, claim of service connection for a dental disability on the basis of dental trauma must be denied.  As the preponderance of evidence is against the claim, the doctrine of reasonable doubt cannot be applied in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection for a dental disorder for compensation purposes and/or for VA outpatient dental treatment purposes is denied.


B. Diverticulitis

The Veteran currently is service connected for GERD and diverticulosis.  

Diverticulosis is defined as an intestinal disorder characterized by the presence of many diverticula.  Kirwin v. Brown, 8 Vet. App. 148, 152 (1995).  

The record clearly shows that the Veteran had been treated for diverticular disease during service.  Furthermore, the treatment records from Maxwell Air Force Base show that the Veteran has been specifically treated for diverticulitis.  See treatment records dated in December 2006 and February 2007.

At a July 2007 VA examination, the examiner reviewed the claims files and discussed the Veteran's medical history.  Based on the available medical evidence, the examiner diagnosed "[c]hronic colonic diverticulosis with episodes of diverticulitis."  

To the extent that the diagnosis notes that the Veteran was experiencing diverticulitis as the result of the service-connected diverticulosis, a causal relationship as likely as not is found to be established. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted. 


III. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings under a particular Code applies, the higher evaluation is assigned if the disability picture more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

However, the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

It should also be noted that the use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40. 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 


Analysis

B. Residuals of Bilateral Second Toe Fractures

The service-connected residuals of bilateral second toe fracture is currently assigned noncompensable (no percent) rating.

The Veteran is not shown to have received any post-service treatment for the service-connected residual bilateral second toe fracture.

At an August 2005 VA examination, the Veteran complained of intermittent weakness and an aching sensation in the second toes.  She also reported having stiffness, redness and warmth, but denied having any other impairment.  She wore shoe inserts and experienced pain with extended standing or walking.  

On examination, the Veteran was able to walk on her heels and toes with only slight pain.  Moreover, her range of motion of the toes was noted to be within normal limits.  The examiner's assessment was that of bilateral second toe fractures with mild impairment.  

At a July 2007 VA examination, the Veteran complained of having pain and calluses under the second toes.  She rated the severity of her pain as 6/10.  On examination, the calluses under the second toes and metatarsophalangeal joints were noted to be tender.  Flexion of the second toes was to 20 degrees.  

The physician noted that there was no X-ray evidence of residuals of any fractures of either second toe.  Since the Veteran had diffuse pain in the feet, it was not possible to determine if there was any specific residuals from injury involving the second toes.  

Since the service-connected toe disabilities are rated by analogy, the Board must consider all appropriate Diagnostic Codes in evaluating the severity of the disability.  

The Diagnostic Codes from 5276 to 5284 pertain to the rating of foot disability, but the applicable criteria are shown to be Codes 5283 and 5284 since there is no showing that the service-connected bilateral second toe disability is productive of manifestations referable to weak foot, claw foot, Morton's disease, hallux valgus or hammer toe. In addition, the Veteran already has a service-connected foot disability that is already rated pursuant to Code 5276.  

Diagnostic Code 5283, for malunion or nonunion of the tarsal or metatarsal bones provides for an evaluation of 10 percent when moderate, a 20 percent is assignable for moderately severe disablement, and a 30 percent rating is warrant when there is severe disablement.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5284, for other foot injuries, provides an evaluation of 10 percent when they are moderate, a 20 percent rating is assignable for moderately severe disablement, and a 30 percent rating when the foot injury is severe.  See 38 C.F.R. § 4.71a.  A note following the criteria states that actual loss of use of the foot is assigned a 40 percent rating.  

However, given the findings of the VA examinations, there is no basis to support the assignment of a compensable rating for either service-connected second toe disability alone.  

Although neither Code specifically has criteria for a noncompensable rating, a no percent rating is assignable when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2011).

Here, Codes 5283 and 5284 provide for a minimal rating of 10 percent when there is moderate disability shown.  Given that the bilateral residuals of the second toe fractures are shown to be no more than minimal, the service-connected disability pictures does not equate with more than mild impairment for either second toe.  

In this regard, there is some pain or discomfort on palpation and with walking and standing that are shown to be productive of symptoms if prolonged.  Notably, the 2005 VA examiner also determined that only mild impairment of the second toes existed.  The 2007 VA examination yielded somewhat different findings, the overall disability picture remains the same.  

Furthermore, the 2007 VA examiner essentially indicated that the Veteran complained of diffuse foot pain that could not determined to the residual of the service-connected bilateral second toe disability.  

To the extent that service-connected bilateral pes planus already contemplates bilateral foot pain based on the assignment 10 percent rating under Diagnostic Code 5276, a separate compensable rating assigned for such manifestations would constitute pyramiding that is prohibited under the provisions of 38 C.F.R. § 4.14 (2011).

Accordingly, on this record, the Board finds that a compensable rating for the service-connected residuals of the bilateral second toes fracture is not assignable in this case.

The Board has also considered the evidence as a whole and finds that the disability picture is not productive of manifestations that are consistent with no more than mild incomplete paralysis of the median nerve.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the service-connected bilateral second toe disability is not productive of a disability picture that is so exceptional or unusual as to warrant the assignment of a higher rating for either foot on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).   

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

There is nothing in the record to distinguish this case as being exceptional or unusual in comparison to other case involving schedular ratings for residuals of a fractured second toe.  The reported symptoms are shown to be productive of only mild impairment, which is not outside the scope of criteria for her service-connected bilateral second disabilities.  

The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Here, there is nothing in the symptoms or level of impairment of the disability that is not adequately addressed in the rating criteria.

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


B. Carpal Tunnel Syndrome

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011). 

The record here indicates that the Veteran is right handed.  Thus, the rating for the service-connected bilateral carpal tunnel syndrome is based on the right upper extremity being the major hand and the left upper extremity being the minor. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

The General Rating Formula for Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124a , provides as follows: 

Diagnostic Code 8515 provides that a 70 percent rating is assignable for complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances; 

Mild incomplete paralysis warrants a 10 percent rating for either hand, a 30 percent rating for the major hand and 20 percent for the minor hand; and a 50 percent rating for severe disability of the major hand and 40 percent for the minor hand.
38 C.F.R. § 4.124a, Code 8515.  

On this record, the Board finds that the service-connected bilateral carpel tunnel syndrome is not shown to be manifested by more than mild incomplete paralysis.

Significantly, the Veteran is not shown to have received any post-service treatment for the service-connected carpal tunnel syndrome.

At an August 2005 VA examination, the Veteran complained of having bilateral finger pain and weakness greater for the right hand than the left and estimated her pain to be 5/10 and continuous in the morning with numbness that radiated to the forearms at night.  She denied wearing splints or receiving any specific medical care, but had pain while handling large files at work due to decreased grip strength.  

Objectively, the range of motion for each wrist was noted to have been within normal limits with symptoms of mild fatigue, weakness and lack of endurance.  The assessment at that time was for carpal tunnel syndrome with mild impairment.

At the July 2007 VA examination, the Veteran reported wearing splints for several years and complained of hand numbness with her right hand being painful to the touch.  The numbness in the morning improved over the course of the day with pain in her knuckles and right middle finger, wrist and forearm and with constant weakness.  

Regarding her left or minor hand, the Veteran reported having pain in the knuckles and wrist.  Stiffness was worse in the morning, and she had joint popping in her hands.  The examiner added pertinently that EMG findings of the right hand in March 2006 showed no evidence of neuropathy, carpal tunnel syndrome or radiculopathy (testing of the left hand was not conducted since the symptoms were worse on the right).  

On examination, there was reported to be diffuse tenderness of the hands and wrists, but no observed findings of swelling, inflammation, redness or warmth.  There was no gap between the fingers and palms when she made a fist with her hands, and there was joint pain with repetitive motion of her fingers.  

The Veteran's wrists were tender, but again no swelling or inflammation was observed.  She was found to have a positive Tinel's sign.  The right wrist had flexion to 68 degrees with pain between 40 and 68 degrees and dorsiflexion to 55 degrees with pain between 45 and 55 degrees, and ulnar deviation was performed to 40 degrees with radial deviation to 25 degrees.  

With repetition, there was pain with flexion to 60 degrees, with extension to 50 degrees, with ulnar deviation to 35 degrees, and with radial deviation to 22 degrees.  

The left wrist was tender, but no related swelling or inflammation was identified on examination.  Pain was noted to be present at the end range of each movement.  

On the left, the Veteran performed ulnar flexion to 70 degrees, dorsiflexion to 65 degrees, ulnar deviation to 45 degrees, and radial deviation to 25 degrees.  With repetition, there was noted to be pain with palmar flexion to 78 degrees, dorsiflexion to 70 degrees, ulnar deviation to 28 degrees, and radial deviation to 28 degrees.  Forearm pronation and supination were normal.  

On this record, the manifestations of the service-connected bilateral carpel tunnel syndrome are not shown to be productive of more than mild incomplete paralysis of the median nerve.  Her symptoms in this regard are shown to include pain, numbness, weakness and lack of endurance, but there was no objective evidence of carpal tunnel syndrome shown on EMG studies performed in March 2006.

Her range of motion studies did not reveal any limitation of wrist motion of either hand.  The Veteran was able to make a complete fist.  While her weakness was noted to be constant, the morning numbness and stiffness subsided during the course of the day.

The level of impairment was considered mild on the 2005 VA examination and while some changes were noted in symptomatology on the 2007 examination, none were so significant as to warrant of a higher rating.

Accordingly, on this record, an evaluation greater than 10 percent for the service-connected bilateral upper extremity carpal tunnel syndrome are not assignable for either hand.  In reaching this decision, the Board has considered the guidance established in 38 C.F.R. §§ 4.120 , 4.123, and 4.124. 

The Board has also considered the evidence as a whole and finds that the disability picture is not productive of manifestations that are consistent with no more than mild incomplete paralysis of the median nerve.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition, the service-connected bilateral wrist disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Thun, supra. 

There is nothing in the record to distinguish this case as being exceptional or unusual in comparison to other cases involving schedular ratings for carpal tunnel syndrome.  The pain, numbness, and weakness are shown to be productive of only mild impairment, which is not outside the scope of criteria for her service-connected disabilities.

The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Here, there is nothing in the symptoms or level of impairment of the disability that is not adequately addressed in the rating criteria.

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwel, supra; Shipwash, supra. 


IV. Earlier Effective Date

On May 31, 2005, the RO is shown to have received a VA Form 21-4138 that was dated on May 24, 2005 and addressed the Veteran's claims of service connection for multiple disorders including "pain and or arthritis" in the Veteran's jaw.

In a March 2008 rating decision the RO granted service connection for TMJ and made this effective on May 24, 2005 or when the claim of service connection was dated.  The Veteran now contends that the effective date for the grant of service connection should be earlier.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. 

Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q) and (r). 

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r). 

An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

VA is required to look to all communications from the appellant that may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196 (1992). 

All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

The law generally requires VA to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a). 

A claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only two ways: By filing a request for revision of an RO or Board decision based on CUE or filing a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 7111(a) ("A decision by the Board is subject to revision on the grounds of [CUE].  If evidence establishes the error, the prior decision shall be reversed or revised."). 

Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  Significantly, in this case, there is no assertion of CUE.

In her Notice of Disagreement, the Veteran argued that her TMJ referred to "a group of symptoms involving pain in the face, jaw, forehead, head, neck shoulders and teeth"  and that she should not be required to identify the specific disability.  In her Substantive Appeal, the Veteran added that she originally claimed joint pain of the jaw in 1999 or 2000.

In reviewing the record, the earliest claim made by the Veteran is found to have been made in January 2000.  In item 17 of the application, the Veteran listed a number of disorders for service connection, but there was no mention of her jaw.  
Each of the stated claims at that time identified a specific part of the body, symptom, or diagnosis.  However, there is nothing in the claim that can be construed to involve the jaw.  

For example, with regard to pain she specifically listed "pain in both wrists" and regarding arthritis she wrote "bilateral arthritis/ hallux valgus deformity both feet 1995."  When she amended her claim in February 2000 she again identified specific parts of the body.  Other subsequent communications that may be construed as claims for benefits in May 2001 and November 2002 clearly identify the benefits sought.  Notably, neither mentioned the jaw or mouth.

The Veteran's assertions that she should be afforded an earlier effective date for the grant of service connection for TMJ involving the face, forehead, neck, shoulders or teeth are not support by the record; thus, the Veteran did not raise sufficient claim prior to May 2005.  In fact, the neck and shoulders were mentioned for the first time beginning in September 2006.

Even with a liberal interpretation of the earlier communications, one cannot reasonably construe that the Veteran was claiming service connection for TMJ.  

Notably, when the claim was filed in May 2005, the Veteran did so without listing the particular diagnosis of TMJ; instead, she identified the disability as involving arthritis or pain of the jaw.  Thus, this documented statement served to sufficiently identify the benefit sought so that the RO was able to link the subsequent diagnosis of TMJ to the date when impairment of the jaw was first claimed. 

On this record, the Board finds that, prior to May 2005, no document can be construed as an informal or formal claim for compensation benefits for disability of the jaw or TMJ.  Thus, the claim for an effective date earlier than May 24, 2005 for the award of service connection for TMJ is denied. 


ORDER

Service connection for a claimed teeth and gum disability is denied.

Service connection for diverticulitis is granted.

A compensable evaluation for the service-connected residuals of a left second toe fracture is denied.  

A compensable evaluation for the service-connected residuals of a right second toe fracture is denied.  

An evaluation in excess of 10 percent for the service-connected right wrist carpal tunnel syndrome is denied.

An evaluation in excess of 10 percent for the service-connected left wrist carpal tunnel syndrome is denied.

The claim for an effective date earlier than May 24, 2005 for the grant of service connection for TMJ is denied.  



REMAND

The Veteran reports receiving recent treatment for her service-connected gastrointestinal disability; however, only one medical document has been associated with the record.  There is no documentation of record to show that any attempt was made on the RO's part to obtain any other records as to corroborate this assertion.  Consequently, the matter must be remanded to ensure complete compliance with VA's duty to assist the Veteran. 

The Board also finds that additional development is required in connection with the claim of service connection for multiple joint pain.

The Veteran underwent a VA examination in July 2007 and was noted to have chronic pain in multiple joints and areas of the body.  It was also noted that she had degenerative osteoarthritis in the knees, hips, hands, wrists and thoracic spine.  

While a diagnosis of fibromyalgia was noted, the examiner commented that an opinion on whether the Veteran's conditions were related to complaints in service could not be provided without speculating.  Since the examination covered various complaints, a specific condition was not identified.  

With regard to complaints of multiple joint pain, the claims folder is found to contain additional records that appear relevant, but were not discussed by the RO.  Specifically, the service treatment records serve to document various joint complaints throughout service and a September 1993 notation of rule out RA (rheumatoid arthritis).

The laboratory testing done in February 2000 performed shortly after service also noted that the Veteran's rheumatoid factor was positive with an elevation of 1:20.

Similarly, a July 2006 VA record showed that her ANA (antinuclear antibody) positive and included some references to rheumatoid arthritis.

The Veteran also submitted information from a website that indicates fibromyalgia is a rheumalogic disorder.

Given the evidence of record and the inadequacy of the VA examination, the Board finds that the Veteran should be afforded another examination to address all relevant evidence and provide an opinion as to likely etiology of the claimed arthritis of multiple joints.

Moreover, in her September 2006 Notice of Disagreement, the Veteran further asserted that both lupus and rheumatoid arthritis were suspected in her case.  Any outstanding treatment records should be associated with the claims file.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of all records referable to treatment rendered the Veteran for the service-connected gastrointestinal disability.  All records secured will be associated with the claims file. 

The Veteran should also take all indicated action to contact the Veteran in order to ask her to identify all health care providers who have treated or evaluated her for lupus or rheumatoid arthritis.  The RO should obtain completed authorizations to obtain copies of these records and associate them with the record.  The Veteran should be notified if any identified records are not received.  

In addition, the RO should remind the Veteran that she may submit medical evidence or other competent evidence to support her claims. 

3.  The RO then should take all indicated steps to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of her claimed multiple joint disorder manifested by pain. 

The examiner should review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report. 

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran suffers from rheumatoid arthritis, fibromyalgia, or other disability manifested by multiple joint pain that had its onset during the Veteran's service or otherwise is related to an event or incident identified by her or the evidence of record as happening during her extensive period of active duty.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


